DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
Claims 21-40 are pending.
Applicant’s summary of the telephone interview on 3 February 2021 is accurate.
Applicant’s amendment filed 12 February 2021 overcome the previous obviousness type double patenting of all pending claims. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Liddy et al (US 6,026,388) teach generating relevance scores including logistic regression analysis using a Goodness of Fit model applied to combine individual scores. Thus, the individual scores act as independent variables in the logistic regression formula.  The combined score is also referred to as the relevance score. 
 However Liddy and the prior art of record do not disclose or make obvious updating a relevance model for a user based on input rankings for each documents presented to the user in combination with all the limitations recited in independent claims 21, 27, 31.
The dependent claims being further limiting and definite are also allowable.

Turnbull et al (US 20020103789) teach a contextual relevance model established by a user’s profile and activities used for a search and recommendation system that can augment queries, filter search results as well as re-rank search results in accordance with a set of augmentation and priority ranking algorithms, including a personalized hierarchical relevance model.
Meyerzon et al (US 7,761,448) teach ranking documents according to a scoring function that is determined according to click distances associated with each of the documents or the weight of a query-independent component, the weight of the click distance, the weight of a URL depth, the URL depth and the click distance saturation constant. 
Lawrence et al (US 8,631,001) teach a query system using user input signals including user explicit ratings of an article. If the query system begins to receive input signals more rapidly, indicating increased activity by the user, the query system 132 may increase the refresh rate of the content display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        13 March 2021